UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LESTER JOHNSON, a/k/a Main,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:95-cr-00488-JFA-10; 3:12-cv-01510-JFA)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ * and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lester Johnson, Appellant Pro Se.      Sean Kittrell, Assistant
United States Attorney, Charleston, South Carolina; Jane Barrett
Taylor, Assistant United States Attorney, Columbia, South


     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Lester Johnson seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2012) motion.          The order is not appealable unless a circuit

justice    or    judge   issues    a   certificate         of   appealability.      28

U.S.C. § 2253(c)(1)(B) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,       537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral    argument       because    the   facts    and   legal




                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   4